Citation Nr: 1422920	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, other than irritable bowel syndrome (IBS), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from February 1970 to February 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in Cleveland, Ohio, which granted service connection for IBS, and denied service connection for a number of other gastrointestinal disorders.  Subsequently, the New Orleans, Louisiana, RO assumed jurisdiction.  This case was previously before the Board in July 2013 where the Board remanded the issue on appeal for an additional VA gastrointestinal examination.  The record reflects that an opinion was rendered without examination by a VA internist in August 2013, the Veteran received a VA gastrointestinal examination in December 2013, and a subsequent medical opinion was obtained in January 2014.  As the instant decision grants service connection for a gastrointestinal disorder, other than IBS, specifically GERD, the claim is more than substantiated; therefore, the Board need not consider whether an additional remand to comply with the July 2013 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the January 2010 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board as to the issue on appeal.  In a Statement in Support of Claim dated March 2013, the Veteran's representative submitted a written request to withdraw the hearing request.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2013).  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of gastroesophageal reflux disease (GERD).

2.  The Veteran's in-service gastrointestinal symptoms were consistent with GERD.

3.  The Veteran's GERD began in service and has been recurrent since service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for a gastrointestinal disorder, other than IBS; specifically, GERD.  As such action represents a complete allowance of the Veteran's appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for GERD

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, GERD is not one of the "chronic diseases" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the instant decision the Board grants service connection for a gastrointestinal disorder, other than IBS, specifically GERD, on a direct basis; therefore, the Board need not consider whether any non-IBS gastrointestinal disorder is the result of (secondary to) the service-connected PTSD or any other service-connected disability.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

At the outset, the Board notes that the Veteran has had a complicated gastrointestinal history.  In its July 2013 Remand, the Board remanded the issue on appeal for a new VA gastrointestinal examination, having noted that private treatment documents associated with the record reflected that, beyond IBS, the Veteran has had gastrointestinal diagnoses of colitis, acute gastroenteritis, peptic duodenitis, acute gastritis, duodenitis, intractable epigastric pain, GERD, and chronic gastritis.  Upon completion of the necessary development on remand, in an April 2014 Informal Hearing Presentation (IHP), the Veteran's representative argued that, in addition to IBS, the evidence of record reflects that the Veteran has a currently diagnosed gastrointestinal disability of GERD, which is entitled to service connection.  The IHP did not advance that the Veteran has any other currently diagnosed gastrointestinal disorder.

After a review of all the evidence of record, lay and medical, the Board finds the evidence is in equipoise as to whether the Veteran had a diagnosed gastrointestinal disability, other than IBS, during the pendency of this appeal.  The evidence that weighs against a current diagnosis includes the report of a December 2013 VA gastrointestinal examination in which the examiner opined that the Veteran had IBS.  While the report mentions that the Veteran had been previously diagnosed with mucous colitis in 2009, there is no indication from the examiner's opinion that she believed the Veteran had any gastrointestinal disorder other than IBS.  The report of a January 2014 medical opinion conveys that the VA physician concluded it would be mere speculation to diagnose the Veteran with a gastrointestinal disorder, other than IBS, without a current colonoscopy.  A subsequent February 2014 opinion, rendered by a different physician, assessed that the Veteran's previous colonoscopy was sufficient to render the appropriate diagnoses, and that the Veteran had no other gastrointestinal disability other than IBS.


Favorable evidence supporting the finding that the Veteran has a current diagnosis of a gastrointestinal disorder, other than IBS, includes a June 2008 private treatment record which notes an impression of intractable epigastric pain.  The report from a March 2012 VA gastrointestinal examination conveys that the VA examiner diagnosed the Veteran with IBS and an "undiagnosed digestive condition."  A VA physician specializing in internal medicine, in an August 2013 opinion, stated that the "undiagnosed digestive condition" was, in fact, GERD.  For these reasons, the Board finds that the Veteran has a currently diagnosed gastrointestinal disorder, other than IBS; specifically, GERD.

On the question of whether GERD was directly incurred in service, the service treatment records reflect numerous complaints and treatments for gastrointestinal issues.  Symptoms included epigastric discomfort, epigastric pain radiating upwards to the neck (which the Veteran treated with antacid), stomach pain, and stomach cramps worsened by the consumption of alcohol and greasy food.  The VA internist, in his August 2013 opinion, specifically opined that the complaints and symptoms found within the service treatment records were consistent with a diagnosis of GERD. 

On the question of the relationship of the currently diagnosed GERD to service, the VA internist opined that it was at least as likely as not that the Veteran's currently diagnosed GERD had its onset in service.  Further, private medical records dating back to 1978 reflect that the Veteran has received regular treatment for gastrointestinal issues since separation from service.  This evidence demonstrates 

that GERD began in service and has been recurrent since service.  In the absence of evidence to the contrary, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed GERD was directly incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a gastrointestinal disorder of GERD is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


